Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2017/0336226) in view of Schreiber (US 6,043,483).
Regarding claim 21, Chen et al shows in Figs.1-2 and 5 the following elements of applicant’s claim: a first encoding wheel (30) fixed on a rotatable shaft, wherein: the first encoding wheel comprises a plurality of slots and a plurality of opaque portions (Fig.1); and the first encoding wheel (30) is positioned between a first light source  (Fig.2; one of the elements 50) and a first light detector (Fig.2; the other of the elements 50) such that first light bar generated by the first light source has a first measurable transmissivity indicative of a measurable distance or angle of the rotatable shaft (Fig.2); and a second encoding wheel (20) fixed on the rotatable shaft, wherein: the second encoding wheel comprises a plurality of slots and a plurality of opaque portions (Fig.1); and the second encoding wheel (20) is positioned between a second light source (Fig.2; one of the elements 40) and a second light detector (Fig.2; the other of the elements 40) such that a second light bar generated by the second light source has a second measurable transmissivity (Fig.2), wherein the second measurable transmissivity is different than the first measurable transmissivity at the measurable distance or angle of the rotatable shaft (Fig.5).  Chen et al differs from the claimed invention in that it does not specifically mention the use of a non-disk shaped pinion as its encoding wheel.  However, such use is well known in the art as disclosed by Schreiber (Fig.6) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Schreiber in the device of Chen et al in view of meeting different design requirements and involving only routine skill in the art.  Furthermore, it should be noted that Schreiber discloses that both a pinion of Fig.2 and a pinion of Fig.6 can be used in a position sensor system of Fig.1 (col.4, lines 8-27).  In addition, Schreiber clearly discloses in col.7, lines 59-65 that many different types of encoding wheels (i.e. a semi-circular shaped pinion of Fig.6) can be used as an alternative choice to a disk shaped pinion (i.e. Fig.2) depending on a designer’s preference.
Regarding claim 22, the limitation therein is shown in Fig.1 of Chen et al.
Regarding claim 23, Chen et al discloses the first encoding wheel comprising an opaque portion blocking the light beam and a transmissive portion passing the light beam; and the second encoding wheel comprising an opaque portion blocking the light beam and a transmissive portion passing the light beam (Figs.1-2, 4-5).
Regarding claims 24-25, the specific type of light sources and light detectors utilized would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of the particular application.
Regarding claim 26, while Chen et al discloses that the first light detector and the second light detector are coupled to a processor (Fig.2), it does not specifically mention that its processor is used with an optical spectrum analyzer.  However, the specific intended use would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claims 27-30, the limitations therein are disclosed in Chen et al (Figs.1-2, 4-6) in view of Schreiber (Fig.6).
Regarding claims 31-36, the method steps of making the claimed rotation angle encoder apparatus are inherently disclosed by the device of Chen et al in view of Schreiber as discussed above.  Furthermore, although the modified device of Chen et al does not disclose the claimed method steps that are encoded into a non-transitory computer readable storage medium, it would have been obvious to one of ordinary skill in the art to encode a rotation angle detection method of the modified device of Chen et al into a non-transitory computer readable storage medium in view of the desire to perform an automatic repeatable execution.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 37 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,118,944 B2. This is a statutory double patenting rejection.

Instant Application
Patent No. 11,118,944
Claim 37.  A non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform a method of using a rotation angle encoder apparatus, the method comprising:

  rotating a shaft by a measurable angle, wherein: the shaft comprises a plurality of pinions fixed along a length of the shaft; and each of the plurality of pinions comprises a plurality of teeth and a plurality of gaps and a non-disk shape;

  measuring light transmissivity through each of the plurality of pinions using a plurality of light detectors, wherein: each of the plurality of light detectors corresponds and aligns with at least one light source; and 

   determining, at a processor communicatively coupled to the plurality of light detectors, an angle of rotation based on the measured light transmissivity across the plurality of light detectors.

Claim 20.  A non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform a method of claim 17.

Claim 17.  A method of using a rotation angle encoder apparatus, comprising:

  rotating a shaft by a measurable angle, wherein: the shaft comprises a plurality of pinions fixed along a length of the shaft; and each of the plurality of pinions comprises a plurality of teeth and a plurality of gaps and a non-disk shape;

  measuring light transmissivity through each of the plurality of pinions using a plurality of light detectors, wherein: each of the plurality of light detectors corresponds and aligns with at least one light source; and 

   determining, at a processor communicatively coupled to the plurality of light detectors, an angle of rotation based on the measured light transmissivity across the plurality of light detectors.







The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No.11,118,944 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is a similar version of the claimed invention of the above identified U.S. Patent.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goto (US 11,385,081) is cited for disclosing an encoder apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878